          Case 4:21-cv-02726-JST Document 41 Filed 08/05/21 Page 1 of 4




 1 JEFFREY N. WILLIAMS (SBN 274008)
   jwilliams@wargofrench.com
 2 WARGO & FRENCH LLP

 3 601 S. Figueroa St., Suite 4625
   Los Angeles, CA 90017
 4 Tel: (310) 853-6300
   Fax: (310) 853-6333
 5
     Attorneys for Defendant
 6
     OMAZE, INC.
 7
                              UNITED STATES DISTRICT COURT
 8
                           NORTHERN DISTRICT OF CALIFORNIA
 9

10
     ANDREAS KNÜTTEL, MATTHEW                        Case No. 4:21-cv-02726-JST
11   JURANEK, AND ADRIANA CARLIN as
     individuals, on behalf of themselves, the       AFFIDAVIT OF DUNCAN HALL
12   general public and those similarly situated,    (WAYBACK MACHINE) IN
                                                     SUPPORT OF REQUEST FOR
13
             Plaintiffs,                             JUDICIAL NOTICE AND/OR
14                                                   INCORPORATION BY
     v.                                              REFERENCE
15
     OMAZE, INC., a Delaware Corporation,            Complaint Filed: April 15, 2021
16

17            Defendant.

18
19

20

21

22

23

24

25
26
27

28

                           AFFIDAVIT OF DUNCAN HALL (WAYBACK MACHINE)
                     Case 4:21-cv-02726-JST Document 41 Filed 08/05/21 Page 2 of 4




www.archive.org
                                              AFFIDAVIT OF DUNCAN HALL
415.561.6767
415.840-0391 e-fax        1. I am a Records Request Processor at the Internet Archive, located in San Francisco,
                             California. I make this declaration of my own personal knowledge.
Internet Archive
300 Funston Avenue        2. The Internet Archive is a website that provides access to a digital library of Internet
San Francisco, CA 94118      sites and other cultural artifacts in digital form. Like a paper library, we provide
_____________________        free access to researchers, historians, scholars, and the general public. The Internet
                             Archive has partnered with and receives support from various institutions,
                             including the Library of Congress.

                          3. The Internet Archive has created a service known as the Wayback Machine. The
                             Wayback Machine makes it possible to browse more than 450 billion pages stored
                             in the Internet Archive's web archive. Visitors to the Wayback Machine can search
                             archives by URL (i.e., a website address). If archived records for a URL are
                             available, the visitor will be presented with a display of available dates. The visitor
                             may select one of those dates, and begin browsing an archived version of the Web.
                             Links on archived files in the Wayback Machine point to other archived files
                             (whether HTML pages or other file types), if any are found for the URL indicated
                             by a given link. For instance, the Wayback Machine is designed such that when a
                             visitor clicks on a hyperlink on an archived page that points to another URL, the
                             visitor will be served the archived file found for the hyperlink’s URL with the
                             closest available date to the initial file containing the hyperlink.

                          4. The archived data made viewable and browseable by the Wayback Machine is
                             obtained by use of web archiving software that automatically stores copies of files
                             available via the Internet, each file preserved as it existed at a particular point in
                             time.

                          5. The Internet Archive assigns a URL on its site to the archived files in the format
                             http://web.archive.org/web/[Year in yyyy][Month in mm][Day in dd][Time code in
                             hh:mm:ss]/[Archived URL] aka an “extended URL”. Thus, the extended URL
                             http://web.archive.org/web/19970126045828/http://www.archive.org/ would be the
                             URL for the record of the Internet Archive home page HTML file
                             (http://www.archive.org/) archived on January 26, 1997 at 4:58 a.m. and 28
                             seconds (1997/01/26 at 04:58:28). The date indicated by an extended URL applies
                             to a preserved instance of a file for a given URL, but not necessarily to any other
                             files linked therein. Thus, in the case of a page constituted by a primary HTML file
                             and other separate files (e.g., files with images, audio, multimedia, design
                             elements, or other embedded content) linked within that primary HTML file, the
                             primary HTML file and the other files will each have their own respective extended
                             URLs and may not have been archived on the same dates.

                          6. Attached hereto as Exhibit A are true and accurate copies of screenshots of the
                             Internet Archive's records of the archived files for the URLs and the dates specified
                             in the attached coversheet of each printout.
Case 4:21-cv-02726-JST Document 41 Filed 08/05/21 Page 3 of 4




     7. I declare under penalty of perjury that the foregoing is true and correct.




 DATE: ________________________
          08/02/2021                                          ________________________
                                                                     Duncan Hall
          Case 4:21-cv-02726-JST Document 41 Filed 08/05/21 Page 4 of 4
                                      JURAT



 State/Commonwealth of_____________________
                           FLORIDA                                )
                                                                  )
   City    County   of ______________________
                              Pinellas County                     )

 On __________________,
       08/02/2021       before me, _________________________________________
                                          Helena Calhoun                     ,
           Date                                             Notary Name
    the foregoing instrument was subscribed and sworn (or affirmed) before me by:

 ________________________________________________________________________.
                         Duncan Hall
                           Name of Affiant(s)

  Personally known to me -- OR --

  Proved to me on the basis of the oath of _____________________________ -- OR --
                                               Name of Credible Witness
  Proved to me on the basis of satisfactory evidence: ________________________________
                                                                ME driver_license
                                                               Type of ID Presented




                                  WITNESS my hand and official seal.

                                  Notary Public Signature: _________________________

                                  Notary Name:__________________________________
                                                   Helena Calhoun
                                  Notary Commission Number:______________________
                                                             GG 332409
                                  Notary Commission Expires:______________________
                                                              05/08/2023
                                  Notarized online using audio-video communication



DESCRIPTION OF ATTACHED DOCUMENT

Title or Type of Document: ____________________________________________________
                            Affidavit of Duncan Hall

Document Date: ________________________________
                 08/02/2021

Number of Pages (including notarial certificate): _____________
                                                       3
